DETAILED ACTION
Election/Restrictions
Claims 5 thru 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/22.
Applicant's election with traverse of Species I (Figs. 1-7) in the reply filed on 4/6/22 is acknowledged.  The traversal is on the ground(s) that in order to allow rejoinder of any non-generic claims that may be added at a later date and that this application does contain generic claims.  This is not found persuasive because the applicant has not provided any argument regarding the generic claims.  However, applicant is reminded that any claims that include all the limitations of an allowable claim are subject to rejoinder, and may be subsequently allowed.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat conductive member that is provided between the electronic component, the heat storage portion, and the heat receiving surface with contacting (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 9-10 of claim 2, the applicant states “a heat conductive member that is provided between the electronic component, the heat storage portion, and the heat receiving surface with contacting”; however, it appears (see, for example, FIG. 5) that the heat conductive member 30 is only between the electronic component 2, and heat receiving surface 11a of the heat dissipation portion 10.   Also, the term “with contacting” is unclear.  Appropriate clarification and/or correction are required.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	In view of the 112 rejection above, claim(s) 2, and 4 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nofen et al. US 2020/0286806 A1.  Nofen disclose (see, for example Fig. 3) a heat dissipation structure 300 comprising a heat dissipation portion 106, electronic component 102, heat storage portion 304, and heat conductive member 110.  In paragraph [0031], Nofen discloses the heat storage portion may be polymer resin which stores heat and changes phase (i.e. melt) when exposed to heat.  Because of the 112 rejection, it would have been obvious to one of ordinary skill in the art to have a heat conductive member that is provided between the electronic component, the heat storage portion, and the heat receiving surface with contacting in order to provide a strong bond between the heat dissipation portion and the heat storage portion.
	Regarding claim 4, see the 112 rejection above.

Allowable Subject Matter
8.	Claims 1, and 8 are allowed.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1, 2, 4, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to applicant’s response to the status of the claims on page 2, there was a typographical error and the paragraph should have read “claims 5-7 are withdrawn.”  The paragraph has been reproduced above with the correct withdrawn claims.
Regarding the Drawing Objection and 112 rejection, in claim 2, the applicant states “a heat conductive member that is provided between the electronic component, the heat storage portion, and the heat receiving surface with contacting”; however, the figures do not show this limitation.  In amended FIG. 5, the applicant shows a heat conductive member 30 that is provided between the electronic component 2, and the heat receiving surface 11a of the heat dissipation structure 1A but the heat storage portion 20 is not between these structures.  The applicant states on page 7 of the amendment filed 6/24/22 that “Applicant's Fig. 5 shows an exemplary heat conductive sheet 30 that is provided between each of an exemplary electronic component 2 and an exemplary heat receiving surface 11 a of an exemplary heat sink 11” which the Examiner agrees with but limitation regarding “the heat storage portion”  is unclear.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
August 15, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815